      Case 1:19-cr-00061-PKC Document 15 Filed 05/06/19 Page 1 of 1




May 6, 2019

VIA ECF
The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Wade Hayward, 19 CR 61 (PKC)

Dear Judge Castel:

I represent Mr. Hayward who is scheduled to appear before the Court on May 30,
2019 for sentencing. I am in receipt of the draft Pre-Sentence Report in which
the Probation Department references prior Youth Offender convictions, the
records of which were available to the Probation Department but are under seal
and, therefore, unavailable to the defense. I am informed by the Probation
Department that it cannot release the records to the defense without a Court
Order. Therefore, I write to request that the Court order the United States
Probation Office to provide me with a copy of all court records and
documentation relating to Mr. Hayward’s Youthful Offender convictions.

Thank you.

Respectfully submitted,

/s/ Julia Gatto
Julia L. Gatto
Assistant Federal Defender
(212) 417-8750


cc:    AUSA Lindsey Keenan (via ECF)
